Name: Commission Regulation (EC) No 906/94 of 25 April 1994 determining the extent to which applications lodged in April 1994 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/6 Official Journal of the European Communities 26 . 4. 94 COMMISSION REGULATION (EC) No 906/94 of 25 April 1994 determining the extent to which applications lodged in April 1994 for import licences for certain poultrymeat products can be accepted quantities in excess of those available pursuant to Regula ­ tion (EC) No 3673/93 ; whereas in order to ensure a fair allocation of those quantities those applied for should be reduced proportionately, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EC) No 3668/93 (2), Whereas the fixed amounts are those mentioned in the Annex to Regulation (EEC) No 3834/90 ; whereas Regula ­ tion (EC) No 3668/93 extends for the period 1 January to 30 June 1994 the application of Regulation (EEC) No 3834/90 ; Whereas Commission Regulation (EC) No 3673/93 (3) set the quantity of poultrymeat that can be imported at a reduced levy for the period 1 April to 30 June 1994 ; Whereas Article 4 (5) of Commission Regulation (EEC) No 3809/91 (4), as amended by Regulation (EEC) No 581 /92 (^ stipulates that the quantities applied for can be reduced ; whereas applications for import licences for duckmeat lodged pursuant to that Regulation are for total HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 April to 30 June 1994 submitted pursuant to Regulation (EC) No 3668/93 shall be granted : (a) for 16,0051 % of the quantity applied for, in the case of products covered by order No 59.0020 in Regula ­ tion (EEC) No 3834/90 ; (b) for 33,4461 % of the quantity applied for, in the case of products covered by order No 59.0025 in Regula ­ tion (EEC) No 3834/90 . Article 2 This Regulation shall enter into force on 26 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1994. For the Commtsston Rene STEICHEN Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 338, 31 . 12. 1993, p. 22 . (3) OJ No L 338 , 31 . 12. 1993 , p. 45. (4) OJ No L 357, 28 . 12. 1991 , p . 48 . 0 OJ No L 62, 7. 3 . 1992, p . 28 .